People v Vasquez (2019 NY Slip Op 07992)





People v Vasquez


2019 NY Slip Op 07992


Decided on November 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 7, 2019

Richter, J.P., Webber, Gesmer, Oing, JJ.


10266 1540N/14

[*1] The People of the State of New York Respondent,
vJohanna Vasquez, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (David Billingsley of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia M. Nuñez, J.), rendered November 3, 2016, convicting defendant, after a jury trial, of unlawfully dealing with a child in the first degree, and sentencing her to three years' probation, unanimously affirmed.
Defendant's duplicity argument is unpreserved (see People v Allen, 24 NY3d 441, 449-450 [2014]), and we decline to review it in the interest of justice. 	Defendant's ineffective assistance claim implicates counsel's strategy and thus requires expansion of the record by way of a CPL 440.10 motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 7, 2019
CLERK